Case: 15-20626      Document: 00513684607         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-20626                                    FILED
                                  Summary Calendar                         September 20, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDGARDO LOZANO-TENORIO, also known as Jose Carlo Tua, also known
as Eduardo Lozano-Carcedo, also known as Jose Carlos Tua,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-272-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Edgardo Lozano-Tenorio has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Lozano-Tenorio has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20626   Document: 00513684607   Page: 2   Date Filed: 09/20/2016


                              No. 15-20626

Lozano-Tenorio’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2